Dismissed in Part, Reversed and Remanded in Part, and Opinion filed June
10, 2014.




                                 In The

                 Fourteenth Court of Appeals

                          NO. 14-13-00233-CV

    THE MONTROSE MANAGEMENT DISTRICT; THE PUBLIC
OFFICIALS: CLAUDE WYNN, RANDY MICHMORE, CASSIE STINSON,
KATHY HUBBARD, BRAD NAGAR, ROBERT JARA, BOBBY HUEGEL,
 DANA THORPE, LANE LLEWELLYN, TAMMY MANNING, DAVID
  ROBINSON, MICHAEL GROVER, AND RANDY ELLIS; AND BILL
        CALDERON, EXECUTIVE DIRECTOR Appellants
                                   V.
                  1620 HAWTHORNE, LTD., Appellee

                 On Appeal from the 333rd District Court
                          Harris County, Texas
                    Trial Court Cause No. 2012-20396
                                       OPINION
       This is an appeal from the trial court’s denial of a summary judgment motion
based on governmental immunity.1               The Montrose Management District (the
District), the Public Officials,2 and Executive Director Bill Calderon (collectively,
the Appellants) assert that the trial court erred in denying their summary judgment
motion on several grounds. In their first issue, which contains several sub-issues,
the Appellants assert the trial court erred in denying summary judgment on
jurisdictional grounds to the District. In its first sub-issue, the District contends
that 1620 Hawthorne, Ltd. failed to establish that the District waived its immunity
from suit because no waiver of immunity exists for complaints about the District’s
application of and actions under the Texas Local Government Code provision
regarding dissolving the District or for any challenge to this provision’s
constitutionality. Second, the District asserts that Hawthorne did not prove that the
District waived immunity from suit based on Hawthorne’s complaint that the
assessment order adopted by the West Montrose Management District (the West
District) is void because it was not signed by the requisite number of petitioners.
The District also argues that Hawthorne’s contention that neither the West District
nor the East Montrose Management District (the East District) complied with the
provision of the Local Government Code establishing the areas eligible for the

       1
          See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(8) (permitting an interlocutory
appeal of the denial of a jurisdictional plea based on an assertion of governmental immunity.
When the record does not contain an order granting or denying a plea to the jurisdiction, but does
include an order denying a motion for summary judgment in which the movant challenged the
trial court’s jurisdiction, an interlocutory appeal may be taken under subsection (a)(8)
irrespective of the selected procedural vehicle. Thomas v. Long, 207 S.W.3d 334, 339 (Tex.
2006).
       2
          The District’s board of directors consists of the following public officials sued in their
official capacity only: Calude Wynn, Randy Mitchmore, Cassie Stinson, Kathy Hubbard, Brad
Nagar, Robert Jara, Bobby Huegel, Dana Thorpe, Lane Llewellyn, Tammy Manny, David
Robinson, Michael Grover, and Randy Ellis.

                                                 2
creation of municipal management districts provides no basis for a waiver of
statutory immunity.

      The Appellants assert in their second issue that the trial court erred in
denying the Public Officials’ summary judgment on jurisdictional grounds, again
including sub-issues. The Public Officials assert two bases for reversing the trial
court’s summary judgment: (1) for the same reasons that the District is immune
from suit, they are derivatively immune from suit, and (2) Hawthorne failed to
establish the existence of a waiver of their immunity from suit based upon viable
allegations of ultra vires conduct. Finally, in their third issue, the Appellants assert
that District Executive Director Bill Calderon is immune from suit because he is
not a member of the District’s board with legal authority to vote on any of the
actions about which Hawthorne complained.

      After careful review of the summary judgment evidence, we determine that
Hawthorne has failed to establish any waiver of governmental immunity for the
District. Thus, the trial court lacked subject matter jurisdiction over the District.
We likewise conclude that the trial court lacked subject matter jurisdiction over
Calderon. We therefore order that all of Hawthorne’s claims against the District
and Calderon are dismissed for want of jurisdiction. However, we conclude that
Hawthorne raised a fact issue regarding the ultra vires conduct of the Public
Officials related to the assessment petition. Because we have concluded that this
portion of Hawthorne’s case should not be dismissed, we remand this cause for
proceedings consistent with this opinion.

                                  I. BACKGROUND

      The District is a municipal management district located in the Montrose area
of Houston. It resulted from the 2011 consolidation of the East District, created in


                                            3
2005,3 and the West District, created in 2009.4 The Texas Legislature created the
East and West Districts through special legislation “to promote, develop,
encourage, and maintain employment, commerce, transportation, housing, tourism,
recreation, the arts, entertainment, economic development, safety, and the public
welfare in the area of the district[s].”5 The Public Officials are the volunteer
members of the District’s board of directors and Bill Calderon is its executive
director.

       Hawthorne owns commercial property in the portion of the District formerly
known as the West District.            In September 2011, Robert Rose, on behalf of
Hawthorne,        delivered    998     individually signed        petitions    for   dissolution
(collectively, the “Dissolution Petition”) to the District. The Dissolution Petition
from owners of property within the District subject to assessments by the District
requested the District’s board of directors—the Public Officials—to immediately
dissolve.      The Public Officials engaged in public and private meetings and
ultimately determined that the Dissolution Petition did not represent the requisite
75% of District property owners for statutory dissolution of the District—in fact,
they determined that the validated signers to the Dissolution Petition only
represented owners of roughly 13% of the assessed value of property within the
District.6 Thus, the Public Officials refused to dissolve the District. By order
dated November 14, 2011, following a public meeting, the District adopted an

       3
           See Tex. Spec. Dist. Code Ann. §§ 3843.001–.005.
       4
           See id. § 3878.001–.005.
       5
           See id. §§ 3843.003(b), 3878.003(b).
       6
         See Tex. Loc. Gov’t Code Ann. § 375.262(1) (providing that, except for limitations not
present here, a board of directors of a municipal management district “shall dissolve the district
on written petition filed with the board by the owners of . . . 75 percent or more of the assessed
value of the property in the district based on the most recent certified county property tax rolls”
(emphasis added)).

                                                  4
order finding and concluding that the Dissolution Petition was insufficient to meet
the statutory requirement for dissolution.7

      Hawthorne filed suit against the District on April 5, 2012; it later amended
its petition to add claims against the Public Officials and Calderon. In its petition,
Hawthorne asserted that it had “been illegally assessed and/or taxed by the
District.” It alleged that the 998 signers of the Dissolution Petition, “when added
together, constituted more than 75% of the owners within [the District] who were
subject to the assessments of [the District and] more than 75% of the assessed
value of the property in the District based upon the most recent certified county
property tax rolls.” Hawthorne contended that the Appellants refused to comply
with “their mandatory and ministerial duty to dissolve” by “interpreting the 75
percent requirement to include the total value of all the properties of all owners of
property, both residential and commercial, wherever located in the District.”
Hawthorne argued that the 75% requirement for dissolution must only apply “to
those commercial landowners who are subject to the assessment and/or tax, such
that 75 percent of that group may petition to obliterate the existence of the District
if they so choose.” According to Hawthorne, if this requirement were interpreted
any other way, it was constitutionally infirm.

      Hawthorne further asserted that the West District’s assessment order was
void and illegal ab initio. The West District’s board was not permitted to impose
an assessment or finance a service or improvement project unless a written petition
requesting the improvement or service had been filed with it. 8 This petition must
have been signed by “at least 25 owners of real property in the district that will be


      7
           This order was amended and restated on February 13, 2012, after another public
meeting.
      8
           Tex. Spec. Dist. Code Ann. § 3878.204(a).

                                                5
subject to the assessment, if more than 25 persons own real property subject to the
assessment in the district according to the most recent certified tax appraisal roll
for Harris County.”9          Hawthorne identified three allegedly ineligible petition
signers from the August 2009 petition that resulted in the assessment about which
it complains.

       Finally, Hawthorne contended that, before September 1, 2011, the only areas
eligible to become an improvement district under statutory authority were those
that existed in “an area devoted primarily to commercial development and business
activity inside the boundaries of a municipality.” 10 Hawthorne alleged that neither
the East nor the West District met these criteria because “the land within this area
was not devoted primarily to commercial development and business activity.”

       Based on these allegations, Hawthorne asserted that it had standing as a
“taxpayer” to bring claims for declaratory and injunctive relief against the
Appellants that the District’s unspent tax assessments                     are illegal or
unconstitutional. Hawthorne emphasized that it was only seeking prospective
relief: declaratory and injunctive relief that the District does not have the authority
to spend previously assessed and collected but not yet spent taxes. Hawthorne
further claimed a waiver of governmental immunity under the ultra vires exception
to governmental immunity for the acts of the Public Officials. Finally, it asserted a
waiver of governmental immunity under the Texas Uniform Declaratory
Judgments Act (UDJA)11 based on its constitutional claims for equal protection.


       9
           Id. § 3878.204(b)(2).
       10
           This language is taken from section 375.021 of the Texas Local Government Code.
This section has been repealed. See Act of March 1, 1991, 72nd Leg., R.S., ch. 912, § 13.05,
1991 Tex. Gen. Laws 347, 349, repealed by Act of May 23, 2011, 82nd Leg., R.S., ch. 912, § 20,
2011 Tex. Sess. Law Serv. 2309, 2313.
       11
            Tex. Civ. Prac. & Rem. Code Ann. §§ 37.001–.011.

                                               6
      In its petition, Hawthorne sought the following declaratory relief: (1) the
District’s order refusing to dissolve is void on its face because the Public Officials
wrongfully interpreted subsection 375.262(1) of the Texas Local Government
Code; (2) the Dissolution Petition met the factual and legal requisites of this
subsection of the Local Government Code because the signers constitute owners of
“75 percent or more of the assessed value of property in the District based upon the
most recent certified county property tax rolls” within the meaning of the statute;
(3) the District has a “clear and unambiguous ministerial duty to dissolve and its
failure to do so constitutes a clear abuse of discretion”; (4) to the extent that
Chapter 375 of the Texas Local Government Code authorizes imposing a financial
burden only on commercial properties to the benefit of all properties in the District,
the law is unconstitutional in that it violates the equal protection provisions and the
due process guarantees and due course of law provision of the federal and state
constitutions; (5) all of the West District’s “assessments and/or taxes” that have
been instituted since August 2009 are void and to the extent not already spent
should be reimbursed to those who were forced to pay the illegal assessments or
taxes; and (6) neither the East nor the West District met the criteria established
before September 1, 2011; specifically, neither was eligible to become an
improvement district under the law in effect at the time it was formed because it
was not “an area devoted primarily to commercial development and business
activity inside the boundaries of a municipality.”

      The Appellants responded with pleas to the jurisdiction, which were
consolidated into a summary judgment motion asserting both jurisdictional and
merits-based grounds. In their motion, the Appellants asserted that the trial court
lacked jurisdiction over Hawthorne’s claims for the following reasons:



                                          7
 The District’s governmental immunity is not waived under the
  Declaratory Judgments Act for complaints about its actions
  under a statute. The Public Officials properly interpreted
  section 375.262(1) of the Texas Local Government Code to
  mean that before the board must dissolve the District,
  petitioners must submit a petition filed by 75 percent or more of
  the assessed value of all of the property located within the
  District. Because the Public Officials interpretation of this
  statute is “both rational and correct,” they have likewise not
  waived their governmental immunity.
 Hawthorne failed to state a sufficiently viable constitutional
  challenge to section 375.262(1) or Chapter 375 of the Texas
  Local Government Code to waive governmental immunity.
  Hawthorne failed to allege and cannot prove that the
  Legislature could not have had any conceivably legitimate,
  debatable, or rational basis for section 375.261(1) and chapter
  375 of the Local Government Code; thus its due process and
  equal protection claims fail as a matter of law.
 Hawthorne’s failure to serve the Attorney General with a copy
  of its pleadings challenging the constitutionality of Chapter 35
  of the Local Government Code requires dismissal of its
  constitutional claims.
 Two of the three signatories to the West District’s assessment
  petition about which Hawthorne complains own property
  containing both commercial and residential uses. “By virtue of
  its commercial use,” these properties are and were commercial
  property subject to assessment at the time the petition was
  submitted to the West District’s board.
 Hawthorne did not exhaust its statutory and judicial remedies
  pursuant to Texas Local Government Code section 375.123 for
  contesting the assessments about which it complains, which
  deprives the trial court of subject matter jurisdiction over its
  request to reimburse property owners for assessments that have
  already been paid. Likewise, Hawthorne lacks standing to
  obtain relief for any other property owners because they failed
  to exhaust statutory remedies.
 Both the District and the Public Officials are immune from
  Hawthorne’s complaints about the formation of the District
                               8
               because Hawthorne failed to exhaust its statutory and judicial
               remedies and section 375.021 is inapplicable to the District
               because the District was created by special legislation, not
               pursuant to Chapter 375.

The Appellants also asserted in their summary judgment motion that the District’s
Executive Director, Bill Calderon, is not a proper defendant to a viable ultra vires
claim because he is not a member of the District’s board with legal authority to
vote on any of the actions about which Hawthorne complains. The Appellants
further challenged the merits of Hawthorne’s suit in their motion. However, the
trial court notified the parties that it would only consider the jurisdictional grounds
raised in the summary judgment motion at submission.

       In its response to the jurisdictional arguments raised in the Appellants’
summary judgment motion, Hawthorne asserted that the Public Officials had
refused to dissolve the District, despite the requisite number of signers to the
Dissolution Petition.12 It argued that “to interpret [subsection 375.261(1)] any
other way[] would be to ensure that it is unconstitutional.” Hawthorne further
asserted that two of the three signers of the West District’s assessment petition
owned property for which they claimed residential homestead exemptions
according to the certified tax appraisal rolls of the Harris County Assessment
District (HCAD) at the time of their signing of the petition. A third signer’s
property was designated as residential property.                Hawthorne provided some
evidence in support of these allegations. Hawthorne reiterated its standing and
waiver of governmental immunity assertions alleged in its pleadings, described


       12
          Hawthorne earlier had filed with the trial court a compact disc containing a copy of the
“very voluminous” Dissolution Petition. Because Hawthorne could not electronically file the
compact disc, it informed the trial court and opposing counsel of its intent to rely upon this CD
for purposes of its summary judgment response as if it were physically attached to the response
as Exhibit A.

                                                9
above, in its summary judgment response, providing legal authority in support of
these arguments.

         Hawthorne urged that the exhaustion of remedies doctrine does not apply
under the facts of this case because it was not complaining about the amount of the
tax assessment, but was instead claiming that the Appellants lacked authority to
make the assessment. Finally, Hawthorne claimed, and provided some evidence,
that it timely notified the Texas Attorney General of its constitutional challenge to
Chapter 35.

         The trial court heard the summary judgment motion on January 18, 2013.
On February 25, it denied the motion “with respect to jurisdictional grounds only.”
It included the following clarifying language in its order denying the motion:

         Although Defendants’ Motion for Summary Judgment includes
         evidence and issues beyond subject matter jurisdiction, the sole and
         exclusive issue that the Court is ruling on at this time is subject matter
         jurisdiction. Additionally, Defendants’ Motion for Summary
         Judgment includes two affidavits signed by David Hawes (see Exhibit
         2 and Exhibit 3 of Appendix in support of Defendants’ Motion for
         Summary Judgment). By prior ruling of the Court on December 7,
         2012, neither affidavit was considered by the Court in this ruling and
         should not be considered part of the Appendix.
From this interlocutory order, the Appellants appeal.13

                                         II. ANALYSIS

A.       Standard of Review and Applicable Law

         A summary judgment motion challenging jurisdiction may challenge either
the pleadings or the existence of jurisdictional facts. See Tex. Dep’t of Parks &
Wildlife v. Miranda, 133 S.W.3d 217, 226–27 (Tex. 2004). When such a motion

13
     See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(8).


                                               10
challenges the existence of jurisdictional facts, we consider relevant evidence
submitted by the parties to resolve the jurisdictional issues raised, as the trial court
is required to do. See id. at 227. If a fact question is presented by the evidence
regarding a jurisdictional issue, then the trial court is precluded from granting
summary judgment on the jurisdictional challenge, and fact issues will be resolved
by the fact-finder. Id. at 227–28. However, if the relevant evidence is undisputed
or fails to raise a genuine fact issue regarding the jurisdictional challenge, the trial
court grants summary judgment as a matter of law. Id. at 228. We review a trial
court’s ruling on a plea to the jurisdiction de novo. Id.

      The District is a political subdivision of the State and retains immunity from
suit, except where the Legislature has waived it. See Tex. Loc. Gov’t Code Ann.
§ 375.004(a) (municipal management districts are political subdivisions of the
State); City of Houston v. Williams, 353 S.W.3d 128, 134 (Tex. 2011) (“When
performing governmental functions, political subdivisions derive governmental
immunity from the state’s sovereign immunity); see also Tooke v. City of Mexia,
197 S.W.3d 325, 331–32 (Tex. 2006) (explaining that states can only be sued when
they consent). But a suit for declaratory or injunctive relief against a state official
to compel compliance with statutory or constitutional provisions is not a suit
against the State. City of El Paso v. Heinrich, 284 S.W.3d 366, 370 (Tex. 2009).
Such a suit is not barred by governmental immunity. Id. “To fall within this ultra
vires exception, a suit must not complain of a government officer’s exercise of
discretion, but rather must allege, and ultimately prove, that the officer acted
without legal authority or failed to perform a purely ministerial act.” Id. at 372.

      The Texas Declaratory Judgments Act contains a waiver of immunity from
suit. See Tex. Civ. Prac. & Rem. Code Ann. § 37.006(b); Heinrich, 284 S.W.3d at
373 n.6. If a party joins a governmental entity and seeks a declaration that a statute

                                          11
or ordinance is invalid based on either constitutional or non-constitutional grounds,
immunity from suit is waived. See City of Elsa v. M.A.L., 226 S.W.3d 390, 391–92
(Tex. 2007); Heinrich, 284 S.W.3d at 373 n.6; Gatesco Q.M., Ltd. v. City of
Houston, 333 S.W. 3d 338, 347–48 (Tex. App.—Houston [14th Dist.] 2010, no
pet.). Similarly, if a party joins such a governmental entity and seeks a declaration
construing an ordinance or statute, immunity from suit is waived. See Tex. Lottery
Comm’n v. First State Bank of DeQueen, 325 S.W.3d 628, 633–35 (Tex. 2010);
Heinrich, 284 S.W.3d at 373 n.6; Gatesco, 333 S.W.3d at 348.               However,
governmental immunity will bar an otherwise proper UDJA claim that has the
effect of establishing a right to relief against a governmental entity for which the
Legislature has not waived immunity. See Tex. Parks & Wildlife Dep’t v. Sawyer
Trust, 354 S.W.3d 384, 388 (Tex. 2011).

      With these principles in mind, we turn to the issues raised in this appeal.

B.    Issues Presented

      The Appellants raise three main issues and numerous sub-issues on appeal.
The District asserts that the trial court erred in denying it summary judgment on
jurisdictional grounds because Hawthorne failed to affirmatively establish the
existence of an express waiver of the District’s immunity from suit for its
requested declaratory relief that:   (1) the District dissolve under Texas Local
Government Code subsection 375.262(1); (2) the assessment order adopted by the
West District is void because the supporting petition was not signed by the
requisite number of petitions; and (3) neither the East nor the West District
complied with Texas Local Government Code section 375.021 when they formed.

      The Public Officials contend that (a) the trial court erroneously denied them
summary judgment on jurisdictional grounds for the same reasons as it erred in
denying the District summary judgment on jurisdictional grounds and
                                         12
(b) Hawthorne bore the burden of not “merely claiming” that they engaged in ultra
vires conduct to waive their immunity from suit, but that Hawthorn had to assert a
viable claim against them by alleging facts negating their immunity from suit.
Finally, Executive Director Calderon argues that the trial court erred in denying his
jurisdictional challenge because he is not a member of the District’s board with
legal authority to vote on any of the actions about which Hawthorne has
complained.    For ease of review, we will first consider each of Hawthorne’s
requests for declaratory relief and the relevant arguments presented by the
Appellants.

C.    Interpretation of Subsection 375.262(1)
      Hawthorne’s first two requested declarations, as well as the first portion of
its third, concern the interpretation of subsection 375.262(1) of the Texas Local
Government Code:

      a) the November 14, 2011 Order of the District is void on its face due
         to the fact that the District wrongfully misinterpreted the 75
         percent requirement contained in Section 375.262(1) of the Texas
         Local Government Code to include properties assessed by other
         entities rather than just by the District itself;
      b) the Dissolution Petition met the factual and legal requisites of
         Section 375.262(1) because it constituted “75 percent or more of
         the assessed value of the property in the District based upon the
         most recent certified county property tax rolls,” within the meaning
         of that statute; [and]
      c) the District had and has a clear and unambiguous ministerial duty
         to dissolve and its failure to do so constitutes a clear abuse of
         discretion.

      We begin our analysis by noting that Hawthorne asserts that the UDJA
waives the District’s immunity from suit. See Tex. Civ. Prac. & Rem. Code Ann.
§§ 37.004(a), 37.006(b); Tex. Nat. Res. Conservation Comm’n v. IT-Davy, 74


                                         13
S.W.3d 849, 859–60 (Tex. 2002).             As noted above, the UDJA waives a
governmental entity’s immunity for a declaration construing an ordinance or
statute. See Tex. Lottery Comm’n, 325 S.W.3d at 633–35. Thus, had Hawthorne
simply sought construction of this statute, the District’s immunity from suit likely
would have been waived. However, governmental immunity is not waived under
the UDJA for complaints about a government entity’s actions under a statute. See
Tex. Dep’t of Transp. v. Sefzik, 355 S.W.3d 618, 622 (Tex. 2011) (“Sefzik is not
challenging the validity of a statute; instead, he is challenging TxDOT’s actions
under it, and he does not direct us to any provision under the UDJA that expressly
waives immunity for his claim.”); Tex. Dep’t of Ins. v. Reconveyance Servs., Inc.,
306 S.W.3d 256, 258–59 (Tex. 2010) (per curiam) (explaining that when
allegations and requested declarations are, substantively, ultra vires claims, the
governmental entity retains immunity from suit, and immunity is waived only for
the government officers in their official capacity); cf. Sawyer Trust, 354 S.W.3d at
388 (“[S]overeign immunity will bar an otherwise proper DJA claim that has the
effect of establishing a right to relief against the State for which the Legislature has
not waived immunity.”).

      As to these three requested declarations, Hawthorne seeks far more than
construction of section 375.262; he seeks relief for the District’s actions under this
section. Accordingly, Hawthorne has failed to establish a waiver of immunity for
the District as to this requested relief. See Sefzik, 355 S.W.3d at 622; Sawyer
Trust, 354 S.W.3d at 388. We thus sustain the District’s first issue to the extent it
relates to these requests for declaratory relief.

      These requested declarations, however, also implicate the ultra vires
exception to governmental immunity for the Public Officials. As noted above,
Hawthorne asserts that the Dissolution Petition triggers the mandatory dissolution

                                           14
requirement of subsection 375.262(1) because it contains signatures from owners
of 75% or more of the assessed value of property subject to assessment by the
District. According to Hawthorne, the Public Officials failed in their ministerial
duty to dissolve the District when faced with the Dissolution Petition.                     See
Heinrich, 284 S.W.3d at 372 (explaining that to fall within the ultra vires
exception, a party must allege that the public officer failed to perform a purely
ministerial act or acted without legal authority). There is no dispute that the
Dissolution Petition does not contain signatures from owners of 75% or more of
the assessed value of all property in the District.

       To determine whether the facts pleaded by Hawthorne demonstrate the ultra
vires nature of the Public Officials’ actions in denying the Dissolution Petition, we
necessarily must construe section 375.262 of the Texas Local Government Code.14
Cf. City of Houston v. Little Nell Apartments, L.P., —S.W.3d—, 2014 WL 257977,
at *5–6 (Tex. App.—Houston [14th Dist.] Jan. 23, 2014) (construing city
ordinance to determine whether facts pleaded demonstrated public official acted in
ultra vires manner); McLane Co. v. Strayhorn, 148 S.W.3d 644, 650 (Tex. App.—
Austin 2004, pet. denied) (“Therefore, to determine whether McLane may maintain
its declaratory judgment suit against the Comptroller, we must decide whether the
Comptroller validly exercised her discretion or acted outside her legal authority in
in refusing to accept the letter of credit, which in turn requires us to construe [Tex.
Tax Code Ann.] section 154.051.”).


       14
          Although we must construe this statute to determine whether the Public Officials’
action in denying the Dissolution Petition constitutes an ultra vires claim, in these particular
requested declarations Hawthorne is not challenging the validity of the statute. Cf. Tex. Lottery
Comm’n, 325 S.W.3d at 633–34 (“In Heinrich we distinguished between claims seeking
declaratory relief in an ultra vires suit, which must be brought against governmental officials,
and suits challenging the validity of an ordinance or statute[, which require the relevant
governmental entities be made parties].”).

                                               15
      When interpreting a statute, our primary objective is to give effect to the
Legislature’s intent. Epco Holdings, Inc. v. Chicago Bridge & Iron Co., 352
S.W.3d 265, 269–70 (Tex. App.—Houston [14th Dist.] 2011, pet. dism’d); see
Tex. Gov’t Code Ann. § 312.005. We look to the statute’s plain meaning because
we presume the Legislature intends the plain meaning of its words.            Epco
Holdings, Inc., 352 S.W.3d at 270. ‘“We presume that the Legislature chooses a
statute’s language with care, including each word chosen for a purpose, while
purposefully omitting words not chosen.”’ Id. (quoting TGS–NOPEC Geophysical
Co. v. Combs, 340 S.W.3d 432, 439 (Tex. 2011)). Every word in a statute is
presumed to have been used for a purpose; each sentence, clause and word is to be
given effect if reasonable and possible. Id. (quoting Tex. Workers’ Comp. Ins.
Fund v. Del Indus., Inc., 35 S.W.3d 591, 593 (Tex. 2000)). Thus, we should not
adopt a construction that renders a statutory provision meaningless. Id.

      Section 375.262, entitled “Dissolution by Petition by Owners,” provides as
follows:

      Except as limited by [a section inapplicable here], the board shall
      dissolve the district on written petition filed with the board by the
      owners of:
            (1) 75 percent or more of the assessed value of the property in
                the district based on the most recent certified county
                property tax rolls; or
            (2) 75 percent or more of the surface area of the district,
                excluding roads, streets, highways, utility rights-of-way,
                other public areas, and other property exempt from
                assessment under Sections 375.161 [certain residential
                property], 375.163 [recreational, park, or scenic use
                property], and 375.164 [residential property exempted from
                the board], according to the most recent certified county
                property tax rolls.
Tex. Loc. Gov’t Code Ann. § 375.262.

                                         16
      The Public Officials assert that their decision to deny the Dissolution
Petition was correct because it was based on the plain language of subsection
375.262(1).   According to the Public Officials, this subsection mandates that,
before a board must dissolve a district, petitioners must submit a petition filed by
the owners of 75% or more of the assessed value of all property located within the
district according to the most recent certified county property tax roll. Hawthorne,
on the other hand, asserts that the 75% requirement referred to in subsection
375.262(1) must refer only to the value of property subject to assessment by the
District. Otherwise, according to Hawthorne, the commercial property owners in
the District alone would never be able to dissolve it because the total value of their
property within the District is well below the 75% threshold.

      We agree with the Public Officials’ interpretation of subsection 375.262(1).
The Legislature’s decision to exclude any language in subsection 375.262(1)
stating that only “property subject to assessment” should be included in the
calculation of the required percentage of “the assessed value of the property in the
district” demonstrates that language and concept was omitted for a reason. See
Combs, 340 S.W.3d at 439 (stating that Legislature purposefully omits words in a
statute not chosen); Epco Holdings, Inc., 352 S.W.3d at 270. As excerpted above,
subsection 375.262(2), which authorizes dissolution based upon a petition signed
by owners of 75% of “the surface area of the district” expressly excludes from the
calculation property “exempt from assessment.” If the Legislature had intended
for the formula in subsection 375.262(1) to refer only to property subject to
assessment in the District, it knew how to say so, as subsection 375.262(2) aptly
demonstrates. See Combs, 340 S.W.3d at 439; In re Smith, 333 S.W.3d 582, 586
(Tex. 2011) (explaining that courts should consider it a “fair assumption that the
Legislature tries to say what it means, and therefore the words it chooses should be


                                         17
the surest guide to legislative intent”) (internal quotations omitted); see also
Morrison v. Chan, 699 S.W.2d 205, 208 (Tex. 1985) (“Every word excluded from
a statute must be presumed to have been excluded for a reason.”).

       This interpretation is bolstered by the language used in Texas Local
Government Code section 375.022, which provides for the creation of a municipal
management district (MMD) by petition. This section provides that, to create an
MMD, the Texas Commission on Environmental Quality must receive a petition
signed by “the owners of a majority of the assessed value of the real property in the
proposed district, according to the most recent certified county property tax rolls.”
Tex. Loc. Gov’t Code Ann. § 375.022(a), (b)(1). Before an MMD is created, there
is no property “subject to assessment.” Thus, in this section, “assessed value”
must refer to the value of all property in the proposed MMD. The use of this
identical phrase later in the statutory scheme when describing how an MMD may
be dissolved by petition supports the Public Officials’ interpretation of subsection
375.262(1).15

       Because there is no dispute that the Dissolution Petition was not supported
by signatures from owners of 75% of the assessed value of the property in the
District, the Public Officials did not have a ministerial duty to dissolve the District.
Id. § 375.262(1). Thus, Hawthorne’s asserted facts do not support a claim of ultra
vires action by the Public Officials.             As to the declarations excerpted above,
       15
           Accord Tex. Spec. Distr. Code Ann. § 3843.204 (providing that the East District’s
board may not impose an assessment or finance a service or improvement project unless a
petition signed by “the owners of a majority of the assessed value of the real property in the
district or in the area of the district that will be subject to the assessment” or “at least 25 persons
who own real property in the district or the area of the district that will be subject to the
assessment” (emphasis added)); id. § 3878.204 (similarly stating that, before the West District’s
board of directors may impose an assessment or finance a service project, they must receive a
petition signed by “the owners of a majority of the assessed value of real property in the district
subject to assessment” or “at least 25 owners of real property in the district that will be subject to
the assessment” (emphasis added)).

                                                  18
Hawthorne is not seeking declaratory relief against state officials failing to perform
a ministerial act. See Heinrich, 284 S.W.3d at 372 (providing that if a plaintiff
alleges only facts demonstrating acts within a public official’s legal authority or
discretion, the claim seeks to control state action and is barred by sovereign
immunity).      Hawthorne may not maintain these claims for declaratory relief
against them.

      For the foregoing reasons, Hawthorne has failed to establish either a waiver
of governmental immunity or alleged an ultra vires act regarding the following
declaratory relief:

      a) the November 14, 2011 Order of the District is void on its face due
         to the fact that the District wrongfully misinterpreted the 75
         percent requirement contained in Section 375.262(1) of the Texas
         Local Government Code to include properties assessed by other
         entities rather than just by the District itself;
      b) the Dissolution Petition met the factual and legal requisites of
         Section 375.262(1) because it constituted “75 percent or more of
         the assessed property in the District based upon the most recent
         certified county property tax rolls,” within the meaning of that
         statute; [and]
      c) the District had and has a clear and unambiguous ministerial duty
         to dissolve and its failure to do so constitutes a clear abuse of
         discretion.

To the extent the trial court determined otherwise in its summary judgment order,
it erred. We thus sustain in part the Appellants’ first and second issues.

D.    Constitutional Claims for Relief
      In two of its requests for declaratory relief, Hawthorne asks that the court
declare that section 375.262(1) and Chapter 375 of the Local Government Code are
unconstitutional, both facially and as applied to it. Specifically, Hawthorne seeks
declarations that

                                          19
      the taxation of only commercial property owners, whether referred to
      as a tax or as an assessment, coupled with the fact that those burdened
      by the tax cannot dissolve the taxing authority because of the 75
      percent rule, is in violation of the equal protection provisions of both
      the Texas and United States Constitutions, e.g., Article III, Section 1
      of the Texas Constitution and Amendment XIV of the United States
      Constitution, and also is a violation of the substantive due process
      guarantees found in the 5th and 14th Amendments to the United
      States Constitution and the due course of law provision of Article 1,
      Section 19 of the Texas Constitution[.]

      The facts Hawthorne alleges in support of its constitutional claims are the
following:

      It is not reasonable to assume that non-commercial owners of real
      property and improvements within the District, who reap the benefits
      of the assessment and/or tax expenditures but do not have to pay for
      any services or improvements, will be inclined to dissolve the District.
      Their motivation is exactly the opposite—they will want to keep the
      District alive and continue to enjoy the free services and
      improvements windfall created by the Texas Legislature.
             [W]hen understood in this context, it is obvious that dissolution
      must be an option to those commercial landowners who are subject to
      the assessment and/or tax, such that 75 percent of that group may
      petition to obliterate the existence of the District if they so choose.
      Indeed, [the District]’s own website and official records admit that it
      has no legal authority whatsoever to assess any property owners other
      than commercial property owners. For example, the District has
      admitted that the property subject to assessment will solely be the land
      and improvements of the commercial property owners within the
      boundaries of the District. The District has further admitted that the
      following property will be exempt from assessment: single-family
      detached      residential,    duplexes,     triplexes,    quadraplexes,
      condominiums, municipalities, counties, other political subdivisions,
      etc.
            Thus, the fact that the District may not assess and/or tax non-
      commercial property owners is not even subject to legitimate debate,
      as the Texas Legislature has clearly specified that the [District] may
      not assess any land or improvements unless owned by commercial

                                        20
      property owners. [I]t is obvious that the 75 percent threshold clearly
      and unambiguously relates to 75 percent of the assessed value of the
      commercial properties within the District who have been assessed by
      the District, not by 75 percent of the owners within the geographical
      boundaries of the District who are not (and cannot ever legally be)
      assessed by the District but have been assessed by other
      instrumentalities of government, such as an ad valorem tax by Harris
      County. [Hawthorne] alleges that, to interpret this law any other way,
      would be to ensure that it is unconstitutional.

      As noted above, when a party joins a governmental entity and seeks a
declaration than a statute is invalid based on constitutional grounds, immunity
from suit is waived. Gatesco, 333 S.W.3d at 347–48. But we must presume the
constitutionality of the statute challenged here, and Hawthorne bears the burden of
proving it unconstitutional. See Alobaidi v. Univ. of Tex. Health Sci. Ctr. at
Houston, 243 S.W.3d 741, 756–47 (Tex. App.—Houston [14th Dist.] 2007, pet.
denied) (determining, in a plea to the jurisdiction, whether certain section of the
Texas Labor Code violate the equal protection clauses of the state and federal
constitutions).   If the plaintiff fails to plead a viable claim, a governmental
defendant remains immune from suit for an alleged constitutional violation. See
Andrade v. NAACP of Austin, 345 S.W.3d 1, 10–12 (Tex. 2011).

      We analyze equal protection challenges under the state constitution in the
same way as those under the federal constitution. Bell v. Low Income Women of
Tex., 95 S.W.3d 253, 266 (Tex. 2002). Like the United States constitution, the
equal protection clause of the Texas constitution directs governmental actors to
treat all similarly situated persons alike. Sanders v. Palunsky, 36 S.W.3d 222,
224–25 (Tex. App.—Houston [14th Dist.] 2001, no pet.) (citing City of Cleburne v.
Cleburne Living Ctr., 473 U.S. 432, 439, (1985)). Where, as here, neither a
suspect classification nor a fundamental right is involved, the challenged law
survives constitutional scrutiny if it is rationally related to a legitimate government

                                          21
purpose. See Romer v. Evans, 517 U.S. 620, 634–35 (1996). Courts applying this
standard must determine (1) whether the challenged legislation has a legitimate
purpose, and (2) whether it was reasonable for lawmakers to believe that the use of
the challenged classification would promote that purpose. First Am. Title Ins. Co.
v. Combs, 258 S.W.3d 627, 639 (Tex. 2008).

      A violation of substantive due process occurs when the government deprives
individuals of constitutionally protected rights by an arbitrary use of its power.
Byers v. Patterson, 219 S.W.3d 514, 525 (Tex. App.—Tyler 2007, no pet.) (citing
Simi Inv. Co. v. Harris Cnty., Tex., 236 F.3d 240, 249 (5th Cir. 2000)). Under the
federal constitution, we review the government’s action against the deferential
“rational basis” test that governs substantive due process claims.            Id.    A
government action satisfies this test if evidence in the record shows it to be at least
fairly debatable that the action was rationally related to a legitimate government
interest. City of San Antonio v. TPLP Office Park Props., 218 S.W.3d 60, 65 (Tex.
2007). Some decisions indicate that a more rigorous standard applies to challenges
brought under the due course of law clause of the state constitution. See Tex.
Workers’ Comp. Comm’n v. Garcia, 893 S.W.2d 504, 525 (Tex. 1995); Patel v.
Tex. Dep’t of Lic. & Reg., No. 03-11-00057-CV, 2012 WL 3055479, at *9 (Tex.
App.—Austin July 25, 2012, pet. granted) (asking whether statute is reasonably
necessary to accomplish purpose within scope of police power and uses reasonable
manner of accomplishing goal).       Under either standard, we conclude that the
challenged statutes are sufficiently rational and reasonable to satisfy constitutional
requirements.

      One of the declarations Hawthorne seeks is that taxing commercial property
owners in the district to benefit all property in the district is unconstitutional. We
disagree. As the Supreme Court of the United States explained in rejecting an

                                          22
equal protection challenge to the differential tax treatment of corporate and
individual property, “the States have large leeway in making classifications and
drawing lines which in their judgment produce reasonable systems of taxation.”
Lehnhausen v. Lake Shore Auto Parts Co., 410 U.S. 356, 359 (1973).

      Hawthorne’s principal constitutional claim is, at its core, that the
commercial property owners in the District are the only property owners burdened
by assessments that benefit all property owners, including those exempt from
assessment, yet these commercial property owners may not dissolve the District
because of the “75 percent rule” imposed by section 375.262(1). Hawthorne’s
complaint is based on the presumption that the commercial property owners
subject to assessment have no opportunity to dissolve the District because of this
“rule.” Hawthorne’s contention is simply wrong. As noted above, not only may
commercial property owners dissolve a district under subsection (1) by garnering
petitions from the owners of 75% of the assessed value of property within the
district, but subsection (2) provides for dissolution of a district when the owners of
75% of the surface area of property subject to assessment within the district file a
written petition with the board. See Tex. Loc. Gov’t Code Ann. § 375.262. Other
means of dissolution of a district are also provided for in Chapter 375. The board
of directors may, with certain limitations depending on bond indebtedness,
dissolve the district by a majority vote. Tex. Local Gov’t Code Ann. § 375.261.
Additionally, the governing body of a municipality in which a district is wholly
located may dissolve a district by adopting an ordinance doing so by a vote of not
less than two-thirds of its membership. Id. § 375.263(a).

      There is nothing irrational or unreasonable in the Legislature’s determination
that dissolution of a district can occur based upon varying degrees of support from
a district’s board of directors, the governing body of the municipality, the owners

                                         23
of substantial majority of the area in a district subject to assessment, or the owners
of a substantial portion of the total assessed value of the property in a district. In
fact, a petition to create a district must be signed by “the owners of a majority of
the assessed value of the real property in the proposed district, according to the
most recent certified county property tax rolls.” Tex. Loc. Gov’t Code Ann.
§ 375.022. As the District explained in its summary judgment motion,

      given the practical problems that likely would result if a district were
      dissolved by a property owner petition, it makes sense that the
      Legislature imposed a higher percentage requirement of the total
      assessed property value to dissolve a district (75% or more of the
      assessed value) than the Legislature required to create a district by
      petition under Chapter 375 (50% of the assessed value of the real
      property in such a district).
      In short, Hawthorne cannot negate any rational or reasonable basis for
subsection 375.262(1) and Chapter 375, which vitiates both its due process and
equal protection claims for declaratory relief. Thus, the District has not waived its
immunity from suit regarding Hawthorne’s requests for declaratory relief based on
the alleged constitutional infirmity of these statutes.     We sustain in part the
District’s first issue regarding Hawthorne’s request for declaratory relief that
subsection 375.262(1) or Chapter 375 of the Local Government Code are
unconstitutional facially or as applied.

E.    Validity of Original Assessment Petition

      Regarding the validity of the original assessment petition, Hawthorne sought
a declaration from the trial court that “all of the West Montrose Management
District’s assessments and/or taxes which have been instituted since August of
2009 are void and, to the extent not already spent, must be reimbursed to those
who were forced to pay those illegal assessments and/or taxes.”            First, this
requested declaration is directed to the conduct of the Public Officials because it is

                                           24
an allegation that they failed to act in conformity with the requirements of section
3878.204 of the Special District Local Laws Code. See Heinrich, 284 S.W.3d at
372 (to fall within the ultra vires exception, public official must be alleged to be
acting without legal authority or failing to perform purely ministerial act). This
section provides that the West District board of directors, i.e., the Public Officials,
may not impose an assessment or finance a service or improvement project unless
a written petition signed by at least 25 owners of real property in the district that
will be subject to the assessment requesting the improvement or service has been
filed with the board. See Tex. Spec. Dist. Code Ann. § 3878.204.

      In response to this requested declaratory relief, the Public Officials first
assert that the trial court lacked subject matter jurisdiction because Hawthorne
failed to exhaust its statutory remedies prior to filing suit. Specifically, they assert
that Hawthorne failed to comply with section 375.123 of the Local Government
Code, which provides for an appeal of the determination of an assessment to a
district’s board by filing a notice of appeal within 30 days after the district adopts
an assessment. Tex. Loc. Gov’t Code Ann. § 375.123(a). Failure to timely file a
notice of appeal results in the loss of the right to appeal the assessment. Id. §
375.123(c).

      Generally, courts do not interfere with the statutorily conferred duties and
functions of an administrative agency. Appraisal Review Bd. of Harris Cnty.
Appraisal Dist. v. O’Connor & Assocs., 267 S.W.3d 413, 418–19 (Tex. App.—
Houston [14th Dist.] 2008, no pet.).        Courts may intervene in administrative
proceedings, however, when an agency exercises authority beyond its statutorily
conferred powers. Id. at 419; see also Lazarides v. Farris, 367 S.W.3d 788, 798
(Tex. App.—Houston [14th Dist.] 2012, no pet.). Because Hawthorne’s complaint
is that the West District’s board of directors acted entirely without statutory

                                          25
authority in imposing the assessment, we conclude that Hawthorne was not
required to exhaust administrative remedies in this case prior to filing suit.16 Cf.
Appraisal Review Bd. of Harris Cnty. Appraisal Dist., 267 S.W.3d at 419
(distinguishing between complaints that a taxing authority did not fully comply
with procedural requirements, which requires exhaustion of administrative
remedies, and allegations that these authorities are acting “wholly outside the Tax
Code provisions,” which does not require exhaustion of administrative remedies).

       Next, the Public Officials assert that the summary judgment record
conclusively establishes that the petition submitted in support of the West
District’s assessment order contained the requisite number of signatures of eligible
property owners. As noted above, Hawthorne asserted that three of the signers of
the assessment petition were not eligible to sign it. See Tex. Spec. Dist. Code Ann.
§ 3878.204.       The Public Officials provided uncontroverted evidence that 26
property owners signed the assessment petition. Thus, in support of their claim
that the requisite number of property owners signed the assessment petition, the
Public Officials provided certified copies of the official public records of the
HCAD for two of the three challenged signers. Although the copies contained in
our record are not entirely legible, these records both indicate that the property is
classified as “F1: Real, Commercial.”

       In response, Hawthorne provided copies of the HCAD’s “Real Property
Account Information” statements for these owners, which Rose, on behalf of

       16
          The Appellants rely on In re Nestle, USA, Inc. and Caspary v. Corpus Christi
Downtown Management District to support their contention that Hawthorne was required to
exhaust its administrative remedies before it could appeal from the West District’s assessment
scheme. See In re Nestle, USA, Inc., 359 S.W.3d 207, 208 (Tex. 2012); Caspary v. Corpus
Christi Downtown Mgmt. Dist., 942 S.W.2d 223 (Tex. App.—Corpus Christi 1997, writ denied).
But neither of these cases involved a claim, as we have here, that the government official was
entirely without authority to act in the manner in which she did—i.e., that the act complained-of
is void.

                                               26
Hawthorne, verified in his affidavit were “true and correct copies” of the HCAD
data sheets. These copies indicated that the properties owned by these signatories
are classified as “F1 – Real, Commercial.”         However, these statements also
reflected that the property owners were subject to a residential homestead
exemption for these properties. Rose also testified in his affidavit that, because
these property owners claimed residential homestead exemptions, their property
“has not been subject to the assessment.”

       After a political subdivision of the State, like the District, “asserts and
supports with evidence that the trial court lacks subject matter jurisdiction, we
simply require the plaintiffs, when the facts underlying the merits and subject
matter jurisdiction are intertwined, to show that there is a disputed material fact
regarding the jurisdictional issue.” See Miranda, 133 S.W.3d at 227–28. We
believe that Hawthorne has sufficiently established that there is a disputed fact
question regarding the evidence underlying this jurisdictional issue, which impacts
the merits of Hawthorne’s claim for declaratory relief.

       We thus conclude that, as to Hawthorne’s requested declaration that the
West District’s assessment order is void, it has created a fact issue on jurisdiction.
Because there is a fact issue on jurisdiction, the trial court properly denied the
Public Officials’ summary judgment as to this particular claim. Accordingly, we
overrule in part the Appellants’ second issue.

F.     Eligibility of District to Become an Improvement District

       In Hawthorne’s final request for declaratory relief, it sought a declaration
that

       neither the East Montrose Management District nor the West
       Montrose Management District met the criteria established prior to
       September 1, 2011; namely, that the only areas eligible to become an

                                         27
      improvement district under [Texas Local Government Code] section
      375.021 were those which existed in “an area devoted primarily to
      commercial development and business activity inside the boundaries
      of a municipality.”

In their motion for summary judgment, the Appellants urged that they remain
immune from this complaint because section 375.021 was inapplicable to the East
and West Districts because they were created by special legislation, not pursuant to
a Chapter 375 petition under the Local Government Code. Appellants asserted that
this provision, since repealed, is inapplicable to the legislatively created Districts.
We agree.

      Subchapter B of Chapter 375 of the Local Government Code is entitled
“Creation of District.” It contains statutes detailing how an MMD may be created,
including the requisites for a petition to create an MMD, a hearing before the
Texas Commission on Environmental Quality regarding the creation of an MMD,
public notice for the hearing, the procedures for the hearing, and the requirements
for an order creating the district, including stating the specific purposes for which
the district is created and appointing the initial directors. See Tex. Loc. Gov’t
Code Ann. §§ 375.022–.026. Section 375.021, now repealed, was formerly a part
of this subchapter. See Act of March 1, 1991, 72nd Leg., R.S., ch. 912, § 13.05,
1991 Tex. Gen. Laws 347, 349, repealed by Act of May 23, 2011, 82nd Leg., R.S.,
ch. 912, § 20, 2011 Tex. Sess. Law Serv. 2309, 2313.

      Both the East and West Districts, however, were not created by the
procedures set forth in subchapter B of Chapter 375. Rather, they were created by
special legislation. See Tex. Spec. Dist. Code Ann. §§ 3843.002–.005 (creating
East District, defining the East District’s territory, declaring the East District’s
purpose, and making findings of benefit and public purpose of the East District);
id. §§ 3878.002–.005 (same for West District); see also id. §§ 3878.251–.257

                                          28
(providing authority for the consolidation of the West District with “one other
municipal management district that adjoins or has a boundary that is within a two-
mile radius of any boundary of the district”). Therefore, former section 375.021
did not apply to their formation. Because Hawthorne asserts that there is an
irreconcilable conflict between former section 375.021 and the creation of the East
and West Districts, the special legislation creating these districts would govern
their creation. See Tex. Gov’t Code Ann. § 311.026 (providing that special or
local provisions prevail over general provision in the event of an irreconcilable
conflict).

       Accordingly, Hawthorne has not established any waiver of the Appellants’
immunity for this requested declaration. We therefore sustain the Appellants’ first
and second issues to the extent they relate to this requested declaration.

G.     Executive Director Calderon’s Immunity from Suit

       In the Appellants’ third issue, they assert that Calderon is immune from suit
because he lacked authority to vote on any of the issues raised by Hawthorne. In
their summary judgment motion, the Appellants provided a footnote stating “Bill
Calderon, the District’s Executive Director, is not a proper defendant to even a
viable ultra vires claim because he is not a member of the District Board with legal
authority to vote on any of the actions about which [Hawthorne] complains.”

       Hawthorne states in its pleadings that Calderon is “the Executive Director
for the Montrose Management District” and lists him separately from the other
“Board Defendants.”       Accordingly, based on Hawthorne’s own pleadings,
Calderon is not listed as a member of the board of directors of the District. The
proper defendants in an ultra vires action are those officials whose acts or
omissions allegedly violated the plaintiff’s rights. Sefzik, 355 S.W.3d at 621.


                                          29
      Here, the relevant jurisdictional evidence regarding Calderon is undisputed
or fails to raise a genuine fact issue regarding the Appellants’ jurisdictional
challenge. Thus, the trial court should have granted summary judgment to him as a
matter of law.    Miranda, 133 S.W.3d at 228.        Accordingly, we sustain the
Appellants’ third issue.

                                  III. CONCLUSION

      We have sustained in full the Appellants’ first issue, determining that the
District is immune from suit as to all of Hawthorne’s claims. We have also
sustained the Appellants’ third issue and conclude that Bill Calderon is likewise
immune from suit as to all of Hawthorne’s claims. We therefore order all of
Hawthorne’s claims against the District and Calderon dismissed.

      However, we have determined that Hawthorne has raised a fact issue
concerning its requested declaration that the assessment order is void, which is an
allegation that the Public Officials acted in an ultra vires manner in adopting it.
We therefore have overruled this issue in part as it relates to this particular
requested declaratory relief. The remainder of Hawthorne’s claims against the
Public Officials are dismissed.

      We remand this cause to the trial court for proceedings consistent with this
opinion.




                                      /s/    Sharon McCally
                                             Justice


Panel consists of Justices McCally, Busby, and Donovan.


                                        30